Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 1 of 34

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA,
-v- | 12-CR-445-1 (JMF)
JUAN FERNANDEZ, | ORDER
Defendant.
x

 

JESSE M. FURMAN, United States District Judge:

Earlier today, the Court appointed counsel to represent Defendant Juan Fernandez in
connection with any application relating to the COVID-19 pandemic. See ECF No. 798. Later in
the day, the Court received the attached motion for compassionate release (“Motion”), postmarked
May 15, 2020, from Fernandez proceeding pro se. Fernandez concedes that he has not yet
exhausted his administrative remedies. See Motion at 10. Instead, he argues that exhaustion should
not be required under the current circumstances. See id. at 10-14.

This Court has held that it lacks authority to disregard the administrative exhaustion
requirement in 18 U.S.C. § 3582(c)(1)(A)(a), absent waiver of the requirement by the Government.
See United States v. Roberts, No. 18-CR-528-5 (IMF), 2020 WL 1700032, at *2-3 (S.D.N.Y. Apr.
8, 2020). Accordingly, no later than May 29, 2020, the Government shall file a letter indicating
whether it agrees to waive the exhaustion requirement in this case. If it does not waive the
requirement, the motion will be denied without prejudice to renewal after Fernandez has exhausted
his administrative remedies. If the Government does waive the requirement, the Government shall
file any opposition to Fernandez’s motion by June 2, 2020, and Fernandez — through counsel —
shall file any reply by June 5, 2020.

The Clerk of Court is directed to mail a copy of this Order to Fernandez at the following
address:

Reg. No. 67050-054

FCI Fort Dix

Federal Correctional Institution
P.O. BOX 2000

Joint Base MDL, NJ 08640

SO ORDERED. CO) ;
Dated: May 26, 2020

New York, New York SSE MXPURMAN
Uhited States District Judge
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 2 of 34

UNITED STATES DISTRICT COURT
SECOND CIRCUIT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Plaintife , CASE NO.: 12-CR-455

JUAN FERNANDEZ
Defendant

Vv VV VMN VM

 

EMERGENCY MOTION FOR COMPASSIONATE RELEASE
UNDER 18 U.S.C. 3582

 

KONORABLE JUDGE FORMAN, Movant JUAN FERNANDEZ, through
Pro-Se, respectfully moves this Court to grant his Motion for
Compassionate Release under 18 U.S.C. 3582(C)I'1)(A), and order
the remainder of his sentence to time served or, in the
alternative to Home Confinement for the remainder of his sentence.
This Motion should be granted due to the "Extraordinary and
Compelling Reasons" confronting the Federal Prison System by the
Pandemic of COVID-19 and the fact that Mr. Fernandez's compromised
health, and his status as a "High Risk" who is vulnerable to
contracting the coronavirus, COVID-19, other notable Section
3553(a) factors, would not be undermined by converting the
remainder of his sentence to Home Confinement or Time Served
given the cataclysmic events of the current pandemic. I
respectfully ask the Court to move this Motion on an expedited
basis as each day in custody brings renewed and unthinkable risk

to my life.
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 3 of 34

MR. _ FERNANDEZ IS PROCEEDING IN PRO-SE MANNER:

Because Mr. Fernandez is proceeding Pro Se, this pleading
should be held to less stringent than formal papers drafted by
lawyers ( Haines v. Kerner, 404 U.S. 319, 520 (1927). Furthermore,

because Mr. Fernandez is proceeding Pro Se, this submission must

be read to "raise the strongest arguments they suggest" ( Olive v.
Columbia Univ, 332 F. Supp. 2d. 599, 607 (SDNY 2004). Aff£'d 136 F.
App. 383 (2d. Cir. 2005)(Citations omitted); See, also Triestman
v. Federal Bureau of Prisons, 470 F. 3d. 471, 474 (2nd Cir. 2006)

(observing that Pro Se litigants must be treated with "Special
Solicitude").

 

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 4 of 34

Mr. Fernandez, as noted in the Pre-Sentence-Report,
Mr. Fernandez, donated his kidney to his mother in 2009, who
suffered from kidney failure and was on dialysis. Given his
medical condition of being over weight and having one kidney
puts him at high-risk if contracting COVID-19. Mr. Fernandez is
considered a Chronic-Care-Inmate in the B.O.P. due to his medical
condition. The Central Disease Control ("CDC") identified the
population most vulnerable who have medical conditions, such as
people with severe obesity, immunocompromised organ transplantion.
See, "People at risk for serious illness from COVID-19," CDC,
available at http://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html also see (New Covid-19
crisis hits ICU's as more patients need dialysis) CNN(Friday
April 17, 2020) available at: http://www.cnn.com/2020/04/17/
health/coronavirus-kidney-dialysis-need/index.html

ARGUMENT:

The Court never intended to sentence Mr. Fernandez to a
death sentence. Now, however, because of the unthinkable spread
of a global pandemic that is killing people with pre-existing

medical conditions like Mr. Fernandez at alarming rates
approximately 11 % percent, I face a serious risk of dying in

in prison if infected. See "Severe outcomes among patients with
Coronavirus Disease 2019 (COVID-19) - United States, February 12 -
March 16, 2020,"" Centers for Disease Control and Prevention Report
(March 18, 2020), available at https://www.cdc.gov/mmanr/volumes/
69/wr/mm6912e2htm.

This unparalleled health crisis in our country and it's
deadly expected arrival in our prisons present "extraordinary and
compelling reasons" to grant Mr. Fernandez's Motion. As explained

below, F.C.I. Fort Dix is already overcrowded - and the conditions

there make it impossible for Mr. Fernandez to self-care and

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 5 of 34

and prevent his infection if the virus continues to spread at
this facility. "Social distancing" is not an option at F.C.I.
Fort Dix facility. See, (Ex 1) Notice to inmate population,

is Not possible in this environment" the New York Times recently
explained why jails are a much more dangerous place to be than
even a cruise ship. See "An Epicenter of the Pandemic will be
Jails and Prisons, if inaction continues,’ The New York Times
(March 16, 2020), available at http.://www.Nytimes.com/2020/03/
16/opinion/coronavirus-in-jails html.

As of April 23, 2020, F.C.I. Fort Dix has approximately
twenty-seven hundred inmates and per a unit three inmates living
in cells of up to twelve inmates per a cell making social
distancing impossible. Based upon the COVID-19 cases of April 26,
2020. F.C.I. Fort Dix has twenty-nine positive inmate cases
and four positive staff members with each day growing "See BOP:

COVID-19 update https://www.bop.gov/coronavirus/

Tne humane and compassionate thing to do is to convert

Mr. Fernand2z's sentence to time served or home confinement for
the remainder of it's term. As COVID-19 continues to spread and

infect at F.C.I. Fort Dix, I will not have much chance to
survive -

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 6 of 34

As of April 23, 2020, F.C.I. Fort Dix houses twenty-seven
hundred inmates and per a unit three hundred inmates living in
twelve man cells making it impossible to "social distance" at
this facility. The conditions at F.C.I. Fort Dix are inhumane to
this date we have not been provided any disinfection chemicals
even though we all use the same bathrooms making it one of the
most highly way to contract COVID-19 virus. We have given
several complaints about the conditions and the safety of our
well being. The staff members and correctional officers at
F.C.I. Fort Dix do not practice anything recommended by the CDC
when inside of our units they wear no mask or gloves, some staff
members like counselor Mr. Cuevas have said to us "it doesn't
matter we are all going to get it eventually" theirs no cameras
inside units and everyone knows only outside the units and that
were the wear the protective geat to further see the conditions
at this facility. See available at "New Fort Dix Federal prison
video and leaked photos" https://youtube/ryublbujupu also
coronavirus is ready to explode inside Fort Dix Federal prison,
incarcerated people and their loved ones say. http://theappeal.
org/fortdix-prison-new-jersey-coronavirus/. As of April 23, 2020,
F.C.I. Fort Dix has twelve positive inmate cases and four
positive staff members with each day growing see available at

BOP: COVID-19 update http://www.bop.gov/coronavirus/.
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 7 of 34

ta

- This Court has Authority to resentence Mr. Fernandez under
18 U.S.C. 3582(C)(1)(A) for "Extraordinary and Compelling
Reason" created by the COVID-19 Pandemic and the prison
conditions which prevent self-care for a High-Risk Patient.

With the changes made to the compassionate release statute
by the First Step Act, courts need not await a motion from the
Director of BOP to resentence prisoners under 18 U.S.C.
3582(C)(1)(A)(i) for "extraordinary and compelling reason."
Importantly, the reasons that can justify resentencing need not

involve only terminal illness or urgent dependent care for minor
children.

Congress first enacted the modern form of the compassionate
release statute, codified at 18 U.S.C. 3582, as part of the
Comprehensive Crime Control Act of 1984. Section 3582(C) states
that a sentencing court can reduce a sentence whenever
“extraordinary and compelling reasons warrant such a reduction."
18 U.S.C. 3582(C)(1)(A) (i). In 1984, Congress conditioned the
reduction of sentences on the BOP Director's filing of an
initial Motion to the sentencing court. Absent such a motion,
sentencing courts had no authority to modify a prisoner's

sentence for compassionate release.

Congress never defined what constitutes an "extraordinary
and compelling reason" for resentencing under Section 3582(C).
But the legislative history to the statute givens an indication
of how Congress thought the statute should be employed by the
Federal Courts. The Senate Committee stressed how some individual

cases, even after the abolishment of Federal parole, still may

warrant a second look at resentencing.

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 8 of 34

*The carmittee believes that there may be unusual cases in which an evenhel rediction in the
length of a texm of imprisonment is justified by changed ciramstares. These would inclurb
cases of severe illness, cases in vhich other extraordinary and compelling circumstances justify
a reduction of an unusually long sentence, and sane cases in which the sentercirg guidelines for
the offense of which the defendant was convicted have bem later anenckd to provide a shorter
tem of imprisonment.

S. Rep. NO. 98-225, at 55-56 (1983)(emphasis added).
Congress intended that the circumstances listed in 3582(C) would
act as a "safety valves for modification of sentences," enabling
judges to provide second looks for possible sentence reductions
when justified by various factors that previously could have
been addressed through abolished parole system. The safety valve
Statute would "assure the availability of specific review and
reduction of a term of imprisonment for "extraordinary and
compelling reasons" and (would allow courts) to respond to
changes in the guidelines. "rather than a Federal parole board,

the statue permitted " later review of sentences in particularly
compelling situations.

Congress initially delegated the responsibility for
Outlining what could qualify as “extraordinary and compelling
reasons" to the U.S. Sentencing Commission ("Commission"). See
28 U.S.C. 944(t) ("The Commission...Shall describe what should
be considered extraordinary and compelling reasons for sentence
reduction, including the criteria to be applied and a list of
specific examples."). The Commission took considerable time to
promulgate it's policy in response to Congress's directive. It
finally acted in 2017, almost a generation later, with the very
general guidance that “extraordinary and compelling reasons" may

include conditions, age, family circumstances, and "other

reasons." U-S-S.G. 1B1, 13, app.n-1(A)- However, this suidance
did little to spur the BOP to file on behalf of prisoners who
might have been met these general standards.

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 9 of 34

After a negative Department of Justice Inspector General
report found that the BOP rarely invoked it's authority under
the statue to move for reduced sentences, the Commission felt
compelled to act again. See U.S. Dept. of the Inspector General,
The Federal Bureau of Prison' Compassionate Release Program,
1-2023-006 (Apr. 2013). The Commission ended it's policy
statement on "Compassionate Release" in November 2016. See U.S.S.G.
1 B1.13 Amend (11/1/2016). In addition to broadening the
eligibility guidelines for sentencing courts, the new policy
Statement admonished the BOP for it's past failures to file
motions on behalf of inmates who had met the general criteria
identified in U.S.S.G. 1B1.13. See also United States v. Dimasi,
220 F. Supp. 34 173, 175 (D. Mass 2016) (discussing the history
of the BOP, DOJ and Commission's interplay in developing guidance
for "Compassionate Release" motions). Notably, the Commission
concluded that reasons beyond medical illness, age, and family
circumstances could qualify as “extraordinary and compelling
reasons" for resentencing. Id. n.1(a)(including a category for

reason other than, or in combination with, the reasons described
in Subdivision(A) through (C).").

But see United States v. Gantu Nb. 1:05~R~458-1, 2019 wl 2498923, at *4(S.D. Tex. June 17, 2019)
"holding that, given the changes to the compassionate release statue by the First Step Act,
US.S&. 181.13, application note 1M) "ho longer fits with the Statue and thus ces not caply
with the Congressional mandate that the policy statement must provide guidance on the
appropriate use of sentence-modification provisions under 3582"); United States v. Fox,

No. 2114-CR-OSDBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019)(""I treat the previaus RP
discretion to identify other extraordinary ard compelling reasms as assigned now to the carts.");
United States v. CntrRivera, No. (R H-89-204, 2019 WL 2578272, at 2 n.1 (SD. Tex. Jue 24,
2019) (‘Because the current versio of the Guideline policy statement: conflicts with the First
Step ct, the newy-enacted statutary provision must be given effect."); United states v. Beck,
NO. 1:134R-186-6, 2019 WL 2716505, at 6 MD.N.C. June 28, 2019) (holdirg that aplication note
1(D) is "inconsistent with the First Step Act, which was enacted to further increase the us of

campassionate release and which explicitly allows courts to grant such motions even when BOP

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 10 of 34

finds that are not appropriate,"' and courts thus may ‘Consider vhether a sentence reduction is
warranted for extraordinary and compelling reasons other than those specifically identified in

the application roted to the old policy statement"): but see United States v. Lym, NO.
R-89-0072-4S , 2019 WIL 3805349, at *4 (S.D. Ala. Aug. 13, 2019) (holding that application rote 1(D).

The Commission's action, however, did little to change the
dearth of filing by the BOP on behalf of inmates who satisfied
the Commission's general/guidance. During the more than three
decades during which the BOP was the exclusive gate keeper for
"compassionate release" motions, very little effort was made to
implement Congress's intention to provide a safety valve to
correct injustices or allow relief under extraordinary and

compelling circumstances.

Finally, this changed with the passage of the First Step
Act in 2018. See P.L. 115-391, 132 Stat. 5194, at 603 (Dec. 21,
2018). Section 603 of the First Step Act changed the process bv
which 3582(C)(1)(A) Compassionate Release occurs: Instead of
depending upon the BOP Director to determine an extraordinary
circumstance and move for release, a court can now resentence
“upon motion of the defendant," after the inmate exhausted
administrative remedies with the BOP, or after 30 days from the

receipt of the inmate's request for compassionate release with
the warden of the defendant's facility, whichever comes earlier
18 U.S.C. 3582(C)(1)(A). Thus, under the First Step Act, a court
may now consider the defendant's own motion to be resentenced,

without waiting for to be made by the B.O.P.

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 11 of 34

Courts are now authorized to consider a defendant's motion,
even one which the BOP oppresses, and ord2r resentencing courts
finds that “extraordinary and Compelling Reasons" warrant a
reduction and such a reduction is consistent with th: Section
355.3(a) factors. Resentencing courts are also advised that any
decisions to reduce a previously ordered seatence be "consistent
with applicable policy statements issued by the Sentencing
Commission. Here, while to 30-day period since the warden's
receipt of Mr. Fernand2z's request for Compassionate Release due
to the threat of coronavirus infection has not yet passed, this
court can construe the exhaustion as futile given the urgency of

this national emergency and rapid spread of the pandemic.

Governs compassionate release reduction of sentence and
federal judges have no authority to creat their own criteria an

“Extraordinary and compelling" reason for resentencing).

II- The Court can waive the 30-day requirement for exhaustion of
Administrative Remedies Under 18 U.S.C. 3582(C)(1)(A) Because
of the urgent Risk of Fatal Infection.

Mr. Fernandez filed his petition with the warden
simultaneously with this Motion to the Court. Under Section
3582(C)(1)(A), Mr. Fernandez would ordinarily be required to
either wait 30 days following the warden's receipts of this
compassionate release requ2st, or exhaust all administrative
remedies prior to approaching the Courts, whichever happens
earlier. See 1B U.S.C. 3582(C)(1)(A). However, the Court may

waive these administrative exhaustion requirements, and should do

so here.

 
 

Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 12 of 34

Under clear Second Circuit precendent preceding the First
Step Act, although a prisoner seeking to alter his conditions
of imprisonment generally must exhaust administrative remedies
before resorting to Judicial intervention, the Court may waive
that prerequisite. See, e.g., Hemphill v. New York, 380 F. 3d
680, 686, (2nd Cir. 2004)(under Prison Litigation Reform Act,?~
where the prisoner"did not exhaust available remedies, the Court
should consider whether special circumstances have been plausibly
alleged that justify the prisoner's failure to comply with
administrative procedural requirements," permitting the Court
to waive the failure to exhaust (quotation marks and citations
omitted) ); Carmona v. U.S. Bur. of Prisons, 243 F.3d 629, 634
(2nd Cir. 2001) (while prior to filing a habeas corpus petition
under 2241" Federal prisoners must exhaust their administrative
remedies...(W)hen, however, legitimate circumstances beyond the
prisoner's control preclude him from fully pursuing his
administrative remedies, the standard we adopt excuses this
failure to exhaust"). Thus, Courts in this Circuit have "excuse[d]
exhaustion if it appears that an administrative appeal would be
futile, or because the appeal process is shown to be inadequate
to prevent irreparable harm to the defendant." United States v.
Basciano, 369 F. Supp. 2d 344, 348 (E.D.N.Y. 2007) (under PLRA,
"[a] court may, however, excuse the exhaustion requirement if a
petitioner demonstrates that pursuing appeals through the
administrative process would be futile or that the appeals

process is inadequate to prevent irreparable harm to the
petitioner")).

Prism Litigatio Reform Act, 42 U.S.C. 1997 e, referred to herein as 'PIRA".

Accord Vogelfare v. Rivertead City. Jail Officers, No. 07-1268-CV, 2009 WL 230132, (2nd Cir.
Feb. 2, 2009)(reviewirg dismissal of under Prison Litigation Reform Act action for failure to
exhaust finding "[i]t was error for the District Court rot to consider Vogelfarg's arguments...
that her failures to exhaust should be ecusad.").

11

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 13 of 34

Accord Charboneau v. Menifer, NO. US CIV. 1990 (MM), 2005 WL 2385862 (S. DN.Y. Sept. 28, 205)(in
adiressing petition for determining eligibility for placement in a halfway house, the Court excused
the deferdant's failure to exhaust akinistrative ranedies 'on the grams of futility, and the
likelihood of irreparable injury before further appeals could be exhausted"), Drew v. Menifee,
NO. 04 CIV. S944HBP, 2005 WL 525449 (S.D.N.Y. Mar. 4, 2005)(grantire, in part, motion "to release
petitioner to camunity confinement in a halfway house when the petitioner has six months remaining
on his senterce af ter deciction of good time credits," explaining that any failure to exhaust
administrative renedies "Should be excused on the grourd of futility."); Terry v. Minfree, No. 4
CIV. 4505 (MEM), 2004 WL 2434978, (S.DN.Y. Nov. 1, 2004)(excusire failure to exaust administrative
remedies "on the grounds of futility and irreparable injury” in 2241 habeas corpus petitio
detenmination of eligibility for transfer to a halfway house).

The First Step Act did not alter this longstanding precedent
- both the administrative exhaustion procedure and the circumstances
meriting its waiver remain unchanged. See, United States v. Bolino,
No. O06-CR-0806 (BMC), 2020 WL 32461, (E.D.N.Y. Jan. 2, 2020)(under
the First Step Act, "the same exhaustion procedure for routine
administrative grievances...applies to requests for compassionate
release."). Indeed, courts throughout the country have continued
to waive the administrative exhaustion requirements under the
First Step Act, where circumstances warrant. See, Washington v.
Bur. of Prisons, No. 1:19-CV-01066, 2019 WL 6255786, (N.D. Ohio
July 3, 2019)(in addressing motion for recalculation of good time
credit under the Fillst Step Act, the court explained that "(t)he
failure to exhaust administrative remedies may be excused if
seeking administrative remedies would be futile."); United States
v. Walker, No. 3:10-CR-00298-RRB-1, |[DKT. 110](O. or. Feb 7, 2019)
(finding that, although the defendant failed to exhaust administrative
remedies, the Court had jurisdiction to order recalculation of
defendant's good time credit under the First Step Act and to order
defendant's release if his term of imprisonment had expired); See
also Gurzi v. Marques, NO. 18-CV-3104-NEB-KMM, 2019 WL 6481212,
(D. Minn. Oct. 10. 2019)(despite prisoner's failure to exhaust
administrative remedies, addressing the merits of prisoner's
objections to his designation, in part under the First Step Act,
as "the Court observes that it has the authority to proceed to the
merits of the case rather than rely ona failure to exhaust when

appropriate,").

12

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 14 of 34

The futility and potentially irreparable harm of requiring
Mr. Fernandez to wait a minimum of 30 days to exhaust his
administrative remedies are manifest. Mr. Fernandez seeks this
emergency relief to avoid contracting COVID-19 at F.C.I. Fort Dix
where he has a high risk of infection. "Social distancing" is
impossible in the crowded facility and disinfectant products are
scarce. Waiting for Mr. Fernandez to exhaust his administrative
remedies would only compound his risk of exposure to COVID-19.
Should he contract the virus while waiting for administrative
response any remedy will come too late - Mr. Fernandez will be in
mortal danger, causing him potentially irreparable physical harm,
and rendering this compassionate release request utterly moot. See
Sorbello v. Laird, NO. 06-CV-948 (JG), 2007 WL 675798, (E.D.N.Y.
Feb. 28, 2007)(refusing to dismiss petition requesting designation
to a halfway house "for failure to exhaust administrative remedies"
where delay in processing administrative remedies would "result in
the irreparable harm of late designation to community confinement");
Pimentel v. Gonzales, 367 F. Supp. 2d 365, 371 (E.D.N.Y. 2005)
(addressing merits of request for designation to halfway house,
Pimentel could suffer irreparable harm," as "|wlere Pimental
required to pursue administrative remedies prilor to bringing this
action, !fe would likely be done serving much, if not all of his

entire sentence such that his request would become moot.").

The Bureau of Prisons has known for months of the impending
COVID-19 crisis, creating a further reason to excuse Mr. Fernandez's
failure to exhaust all administrative remedies. The B.O.P. has
ample opportunity to adequately prepare F.C.1. Fort Dix for this
emerging health crisis, which would have obviated the need for
Mr. Fernandez's emergency compassionate release petition. Because
the B.O.P. was on notice of the potential dangers to inmates like
him, Mr. Fernandez should not be required to wait while the B.O.P.

takes additional time addressing his administrative request. See

13

 
 

Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 15 of 34

Basciano, 369 F. Supp. 2d at 349 (despite failure to exhaust
administrative remedies, because "the B.O.P. hald] not addressed
Lhis] request for relief in a timely fashion," despite "ample
Opportunity" to do so, tne court found that "|tJhe administrative
appeals process would thus, in the circumstance of this case, be

an empty formality that would risk exposing Basciano to irreparable
harm")... Mr. Fernandez should not be forced to bear the brunt of

the facilities failure to adequately prepare for COVID-19. In these
extraordinary circumstenzes, t e court should waive the

administrative exhaustion requirement in 3582.

Nor is there a colorable argurnt that the exhaustion requiament uncer the First Step Act is
jurisdictiawl. Like the atninistrative ehaustion requirements applicable to 2241 petitions, and
under thePLRA, 3582(C)(1)(A) "Lacks the sweeping and direct languege that would indicate a
jurisdictional bar rather than amere codification of aiministrative exhaustion requirerents."
Richardson v. Giourd, 347 F. 3d 431, 434 (2nd Cir. 2003)(quotation marks and citation amitted); See
also Atkinson v. Lina Weaver, No. 13 CIV. 2790 JF WL 477576, (S.D.N.Y. Oct. 2, 2013)("‘in a case
brought pursumt to section 2241, ehaustion...does not go to the Court's jurisdiction to aljuicate
the dispute").

The factual questim at issue - the rapid spread of MVID=19, the serious danger to certain high-
risk individuals, and Mr. Femandez medical conditions placing him squarely in the highest fatal
risk group - are well -developad in the record before this Court, thus rendering administrative
exhaustion all but pointless. See Gurzi, No. 18-CV-3104-NEB-KM, 2019 WL 6481212, at (given the
clear circumstances here, a principal purpose of administrative exhaustim, the develoment ad
crystalization of the federal record, is not implicated in this case’’. (quotation marks and citation
anitted) .

III The COVID-19 Outbreak presents a Compelling and Extraordinary

circumstance that warrants Compassionate Release for Mr. Fernandez,

who is a High-Risk Fatality Patient.

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 16 of 34

The COVID-19 Outbreak presents a Compelling and
Extraordinary Circumstance that warrants Compassionate
Release for Mr. Fernandez, who is a High-Risk Fatality
Patient.

On March 11, 2020, the World Health Organization ("WHO")
officially classified the naw strain of Coronavirus, COVID-19, as
a pandemic. As of April 25, 2020, COVID-19 has infected at least
2,913,626 worldwide, lead to at least 202,973 deaths. In the
United States, approximately 956,229 have been infected, leading
to 72,350 deaths. These numbers almost certainly under-represent
the true scope of the crisis; test kits in the United States have

been inadequate to meet demand.

WED charecterizes QOVID-19 as a Pandemic, 'World Health Organization (March 11, 2020), available
at http//bit.ly/2v8wps.

Coronavirus Map: Track the Global Outbreak. available at: https://ww.worldneters -info/coronavins/

The New York Metropolitan area has been labeled the new
"epicenter" of the pandemic worldwide. As of April 25, 2020,
there were more than 392,975 cases in the New York Metropolitan
area, and at least 27,610 deaths. New York health officials
estimate that the numbers of hospitalizations in New York State
will doulb2 every two days over the course. New York's cases of

COVID-19 now represents / percent of the cases worldwide.

L5
 

Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 17 of 34

On Macch 13, 2020, the White House declared a national
emergency, under Section 319 of the Public Health Service Act,

U.S.C. 247(d). On March 16, 2020, the White House issued
guidance recommending that, for the next eight weeks, gathering of
ten persons or more be cancelled or postponed. On March 20, 2020,
Governor Andrew Cuomo ordered 100 percent of all non-essential
workers to remain home, effectively Shuttering New York State's
entire economy. These drastic measures followed the insurance of a
report by British epidemiologists, concluding from emerging data
that 2.2 million Americans could die without drastic intervention

to slow the global spread of the deadly disease.

The Center for Disease Controi and Prevention ("CDC") have also
issued guidance related to the deadly effects of COVID-19 on certain
high-risk patients of the population. The C-D.C. identified the
population most of the deaths to include older adults and people

of any age who have serious underlying medical conditions, such as
people with severe obesity, immunocompromised organ transportation,
chronic kidney dl'sease and many more. For these individuals, the
C.D.C. warned to take immediate preventative actions, inclucing
avoiding crowded areas and staying at home as much as possible.

New York Becomes 'Epicenter’' of Coroavirus Pandanic, Politico New York Health Care (March 25, 2020),

at https://Aww.politico.can/ states/new-york/newsletters/politico-naryork-heal th-care/2020/03/25/
newy ock-becames-epicenter-of-cormeavLrus-pandamiic -333669 ..

The White House, Proclanation on Declarirg a National Hrergercy conceming the Novel Coronavirus
Diseases (QWID-19) Outbreak (March 13, 2020) available at: https:/Aww/vhitehouse.gov/presidential-
actions/proclanation-declarine-rational -emergency-concemming novel -c aoravimusdisease-covidl +
outbreak/ .

Sheri Fink, White House takes New Line After Dire Report on Death Toll" New York Times (Marth 17,
2020), available at ht tps/Aww nytimes con/2020/03/17/us/coronavimus-fatality-rate-white-house htnl?
actiarclickimodule=spot Light&pe typeHomepee.

Kiesha Clukey and Henry Goldnan, "Quamo orders 100% of Non-essential N.Y. Workforce to Stay Hare,"
Bloorberg News (March 20,2020), available at https:/Aww.bloomberg .cam/naws/articles/2020-03-20/
n-y-gov-cuomo-100-percent-of -workforce-must-stay-hane.

16
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 18 of 34

PART IV:

The conditions of the B.O.P. incarceration foster the
spread of COVID-19, and Mr. Fernandez's pre-existing medical
conditions render him particularly susceptible to an
unreasonable risk of death and an inability to take preventative

Measures or Self-Care recommended by the CDC.

With New York metropolitan area at the “epicenter" of the
COVID-19 Pandemic, it is only a matter of time before COVID-19
consumes it's way fully into F.C.I. Fort Dix, where
Mr. Fernandez is housed. Indeed, the disease already has spread
widely in Burlington County, New Jersey, where Fort Dix is
located with recent daily increases of cases as of
April 24, 2020 a total reported cases of 2,054.

“People at Risk for Serious Illness fron OOVID-19,"" DC (March 12, 2020), available at :

ht tp//bit.y/2vgutlp where is the coroavirus in N.J.? Latest map, update on canty-by-county
cases. (April 24, 202)) https://Awmw.google.conVanp/s/ww «nj car/coronavinus/2020/04/shere-is-
the-cormavirus-in-nj-latest -mapsupdate-on-county-by-canty-cases-april-24-D 20 html%3poutput

Conditions of confinement at F.C.I. Fort Dix create an
optimal environmeit for the transmission of contagious disease.
People who work in the facility leave and return daily; inmates
were having social, legal and medical visits regularly after the
initial spread of the virus prior to the B.0O.P.'s decision to
stop visits for 30 days on March 13, 2020. Public health experts
are unanimous in their opinion that incarcerated individuals
"are at special risk, given their living situations," and "may
also be less able to participate in pro-active measures to keep
themselves safe," and “infection control is challenging in these

settings."

17

 
 

Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 19 of 34

Mr. Fernandez is powerless to take the preventative self-
care measures directed by the CDC for his high-risk group to
remain safe from COVID-19 infection. He cannot self-quarantine
or partake in "social-distancing" in his prison facility. He is
housed in a dormitory environment that beds about 12 inmates per
cell. There are also community spaces where inmates and prison
staff gather, including a common room, medical areas, dining
hall, gym area, TV area and commissary area. These high-density
areas are precisely the kind of spaces that have caused the
alarmingly high-spread COVID-19.

JOSEFH A BIC, "Infection Control in Jails and Prisons,"' Clinical infectous Diseases 48):
1047-1055(2007) , available at https://doi.org/10.1086/52910.

"Federal Bureau of Prisons QOVID-19 Action Plan," available at http://Aww.bop.gov/resources/news/
20200313 COVID!'19.jsp:

“Achieving a Fair and Effective CO/ID-19 Response: An open letter to Vice-President Mike Pence,
and other Federal, State and Local Leaders fran Public Health and Legal Experts in the United
States’ (March 2, 2020), at https://bit.ly/2v605.

During the HINI epidemic in 2009, many jails and prisons
dealt with high numbers of cases because they could not maintain
the level of separation and sanitation necessary to prevent
wide spread infection. The Prison Policy initiative has called
on American jails and prisons to release medically fragile and
older adults, noting that these persons are at a high risk for
serious complications and even death from COVID-19. Similarly,
members of Congress have written to the BOP to urge that efforts
be made to allow immediate release of inmates who are at risk of
contracting COVID-19.

18

 
 

Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 20 of 34

Keri Blakirger and Beth Schwarzapfel, 'How ca€n prisms contain Cormavirus when Purell is
contraband? APA Journal (March 13, 2020), available at https:/! www.abajourmal.car/new/arcticle/
when-purell-is-contrabard -how-can-prisons-contain-coramvirus.

"Prisons and Jails are vulnerable to QOVID-19 Outbreaks, "The Verge (Mar. 7, 2020), available at
https ://bit .ly/ZINeNZY

Peter Wagner & Emily Widra, 'No need to wait for Pandamics: The public health case for crimiral
Justice Reform,"" Prison Policy Initiative (March 6, 2020), available at http://ww.prisompolicy.
org/blog/D2.0/08/06/ Pandemic.

Letters of Representatives Jerrold Nadler and Karen Bass (March 19, 2020) (DOJ and BOP mst also
do all they can to release a mmy people as possible who are currently behind bars anda t risk
of gettirg sick. Pursuant to 18 U.S.C. 3582(C)(1)(A), the Director of the Bureau of Prisons may
move the court to reduce ~ imate's tem of inmprisomment for "extraordinary and campellire
reasons."').

Given Mr. Fernandez's significant underlying medical issues
that make him exceptionally vulnerable to COVID-19, compelling
and extraordinary circumstances exist to support compassionate
release at the unique time in our Country's history. There is an
urgent need to act now, before the virus continues to spread

within the prison and Mr. Fernandez becomes infected.

In summary, the COVID-19 virus is highly transmissible,
extraordinary dangerous, and poses a severe threat of death to
the high-risk medical profile of Mr. Fernandez. The conditions
at F.C.1. Fort Dix do not allow Mr. Fernandez to take Self-Care
measures required by the CDC to protect his safety.

19

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 21 of 34

PART V: THE RELEVANT 3553(a) FACTORS, INCLUDING MR. FERNANDEZ'S
RELEASE PLAN, FAVOR RESENTENCING

When extraordinary and compelling reasons are established,
the court must consider the relevant sentencing factors in 3553(a)

to determine whether a sentencing reduction is warranted.
18 UsS -C. .3582C6)(1) (A) (2)

In this case, a review of the Section 3553(a) factors, and
his release plans for time served or home confinement under
electronic GPS monitoring for the remainder of his unserved

original term of imprisonment, favor granting Mr. Fernandez's
Compassionate Release.

First, Mr. Fernandez's offense conduct, while concededly
serious, did not involve personal violence. While the court
acknowledges the seriousness of the Defendant's offense, the
length of the Defendant's incarceration adequately expresses the
seriousness of the offense, deters criminal conduct, and
protects under 3553(a). Because of the defendant's serious
medical conditions, the court is persuaded that the defendant

will not impose a threat to the community.

Pursuant to U.S.C. 3582(C)(1)(A), the Court finds that
extraordinary and compelling reasons warrant a reduction of the
Defendant's sentence, that the Defendant does not pose a danger
to any other person or the community, that the 3553(a) factors
Support a reduction, and that the reduction is consistent with

current applicable Sentencing Commission Policy Statements.

20

 
 

Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 22 of 34

While conceding that Mr. Fernandez's offense conduct was
serious at that he still has approximately six years unserved
from his original sentence, the circumstances - since this
sentence was initially imposed by the Court - have certainly
changed. The government cannot dispute the serious physical
danger created by the current pandemic to someone with
Mr. Fernandez's medical condition. It also cannot guarantee or
provide any sense of confidence that this wide spread will not
continue to spread through the Federal Facility of Fort Dix. If
the virus continues to spread inside this prison, it will likely
kill Mr. Fernandez. This court never intended to impose such a

risk at the time of Mr. Fernandez's original sentencing.

I propose here that Mr. Fernandez be considered in this
case that the court transfers the remaining years of his expected
term of imprisonment, through April 2026, to strict home
detention as a condition of supervised release or time served.
In a way that Mr. Fernandez continued to face confinement as a
measure of due punishment, but without serious risk to his
physical health. The recently amended compassionate release
statue, at 3582(C)(1)(A), authorizes the court to extend
supervised release in this way. See 18 U.S.C. 3582(C)(1)(A) (the
court "may impose a term of probation or supervised release with
or without conditions that does not exceed the unserved
portion of the original term of imprisonment.") Such a
prolonged period of Home Confinement will meet Section 3553(a)'s
purpose to give due respect for the law to acknowledge the

seriousness of the offense.

21

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 23 of 34

Congress's expansion of the compassionate release statute
by 603(b) of the First Step Act reflects congressional intent
for courts to have greater flexibility to reduce sentences when
compelling circumstances justify a later review. The title of
the amendment "Increasing the Use and Transparency of

'

Compassionate Release," accentuates that intent. The evolving
case law also demonstrates that courts have construed their
discretion to effectuate Congressional desire to increase the use
of the Compassionate Release Statue encouraged by this amendment.
Significantly, courts weighing 3553(a) factors have granted
release to defendants with convictions for serious crimes and
with histories of violence, finding that changed health
circumstances, aging defendants, post-offense rehabilitation,

and carefully crafted conditions of supervised release ameliorate
public safety concerns.

In United States v. Bailey, for example, the defendant was
sentenced to 30 years for "an extensive racketeering scheme,"
including a specific finding that the defendant committed offenses
relating to a murder. Bailey, NO. 94-CR-481 (N.D. III, July 24, 2019)
The parties agreed that the defendant, who was almost 90 years
old and suffered from multiple health issues, had satisfied the

statutory requirements for compassionate release.

However, the government opposed release under the Section
3553 (a) factors due to the "reprehensible nature of the offense."
The court acknowledged that the defendant's criminal history and
serious offense conduct supported a denial of the requested
reduced sentence. But the court weighed the more recent factors
in the defendant's favor, including his institutional adjustment
lack of disciplinary infractions, his advanced age, and his
release plan, and concluded that they "point in the opposite

direction. In weighing these more favorable factor over the

22

 
 

Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 24 of 34

defendant's past criminal history, the court granted the reduced
sentencing request, concluding that release at this stage of the
defendant's life would not minimize the severity of the offense

and the defendant no longer posed any credible threat to the

public. See, also United States vs. Sawicz, O8-CR-287 (ARR)
CELDs NY% Apes: £0; 2020).

Sawicz was charged with counts pertaining to child
pornography. He pled guilty to those charges in the past. He was
indicted with another child pornography charge as well as a
violation of supervised release for that case. In August of 2016,
the court sentenced Sawicz to five years of imprisonment for a
violation of supervised release. Sawicz compassionate release
Motion was granted and his sentence was reduced to time served.
He was ordered to be immediately released upon receipt of this
order ( as opposed to 14 days in quarantined at Danbury) and he
was to be sentenced to home confinement that included home
incarceration, to be enforced by location monitoring. The court
evaluated Sawicz 3553(a) factors to determine whether to grant a
reduction in sentence here. The court acknowledged that this was
a serious charge and that Saciwz had already violated one term
of supervised release. However, that "doles] not justify keeping
the defendant in prison amidst an outbreak of a potentially

deadly virus to which he is particularly vulnerable").

23

 
 

Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 25 of 34

POST - CONVICTION

Mr. Fernandez has been incarcerated for approximately
eight years and since his incarceration he has received one
minor incident report during his pre-trial and since being in
the Bureau of Prisons Mr. Fernandez, has not received no incident
reports at all, instead Mr. Fernandez took advantage of his
incarceration participating in over forty pre-release programs
including Non-Residential Drug Program, anger management, job
career, mock fair and plus many more most importantly he also
participated in the Residential Drug Program becoming a mentor
of the community, unfortunately Mr. Fernandez left the program
because he didn't meet the criteria of benefiting for the time
credit due to his 924(C)(1)(A)(i) charge. But never the less he
has continued to become a model inmate and a positive person.
Mr. Fernandez continues to have his family support during his
incarceration receiving visits, emails and phone calls that keep
his family ties strong. Mr. Fernandez's behavior during his
incarceration is an example of rehabilitation and what you should

use your time while incarcerated for, readjusting yourself to a
pro-social world.

 
 

Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 26 of 34

REENTRY PLAN

If released, Mr. Fernandez will be picked up by a family
member who is approved on the Bureau of Prisons visiting list
since F.C.I. Fort Dix is an hour and a half away from
Mr. Fernandez's residence. He will be provided with a N95 mask
and gloves upon his release. Mr. Fernandez will reside with his
older sister, and family members in Bronx, New York. Here he will
have his own room where he can "Social Distance" and be able to
self-care his prevention of COVID-19. Most importantly their is
a land-line phone at his residency in case the court releases
Mr. Fernandez on Home Confinement which is needed for the GPS
monitor. Mr. Fernandez will be helped by family members and
friends financially until he able to stabilize himself in the
pro-social world. Mr. Christian Parra who is a friend of the
family works as an activist and criminal justice reformer for
New York State is willing to help Mr. Fernandez to get certified
by 0.S.H.A. and getting him a job upon his release from prison
especially with medical insurance.

25
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 27 of 34

CONCLUSION:

For the foregoing reasons, Mr. Fernandez respectfully
requests that the Court grant a reduction in his sentence to
time served or transfer to Home Confinement ( to cover the

unserved portion of his prison term ), with a condition of Home
Confinement.

Respectfully Submitted,

F.C.L1. FORT DIX
P.O. BOX 2000
JOINT BASE - MDL, N.J.

08640

26

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 28 of 34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\Woaedea Memo to lama te Population

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 29 of 34

 

NOTICE TO THE INMATE POPULATION

DATE: April 11, 2020
FROM: D. Ortiz, Warden
SUBJECT:

Protecting Yourself and Others

In order to maintain the health of staff and inmates, the
following is expected from ALL inmates:

Wash hands with soap and water for at least 20 seconds.
Avoid touching your eyes, nose, and mouth with unwashed
hands.

Clean and disinfect all surfaces with the approved
chemical.

Cover your cough/sneeze with tissue, immediately throw
tissue in the trash and wash your hands.

e Wear your surgical face masks! Since Social Distancing is
not possible in this environment, masks will help keep you
and others from spreading viruses.

e Report symptoms (coughing, sneezing, fever, fatigue,
etc.)to Health Services and/or any staff.

We ALL must do our part in protecting ourselves and others from
spreading COVID-19!
 

 

Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 30 of 34

Past loan ate oe

| Lamotte bE uiveadvan Data Teaasc cie+
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 31 of 34

FTDQV

* INMATE EDUCATION DATA * 04-28-2020
PAGE 001 x TRANSCRIPT * 15:18:18
REGISTER NO: 67050-054 NAME..: FERNANDEZ FUNC: PRT
FORMAT.....: TRANSCRIPT RSP OF: FTD-FORT DIX FCI

FACL ASSIGNMENT DESCRIPTION
FTD ESL HAS ENGLISH PROFICIENT
FTD GED HAS COMPLETED GED OR HS DIPLOMA

EDUCATION INFORMATION
START DATE/TIME STOP DATE/TIME
03-28-2014 1359 CURRENT
03-28-2014 1358 CURRENT

EDUCATION COURSES

SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
FTD GP WELLNESS - CPR - WEST 06-26-2019 06-26-2019 P C P 6
FTD GP SOCIAL DEVELOPMENT - WEST 05-02-2019 06-10-2019 P C P 20
FTD GP COMPUTER SKILLS VT9;00-10:30AM 10-13-2017 10-31-2017 P W V 1
BER OIL PAINTING 04-04-2017 06-26-2017 P Cc P 16
BER MEN OF HONOR 05-02-2017 06-09-2017 P C P 10
BER EXPLORATORY VT COMPUTERS 05-22-2017 06-01-2017 Pic & 4
BER ACE POETRY CLASS 10-27-2016 12-12-2016 P s¢€ ? 8
BER FAMILY REUNIFICATION PROGRAM 04-22-2016 08-01-2016 P ¢€ P 40
BER SUCCESSFUL THINKING ACE 04-18-2016 04-29-2016 P C P 6
BER ACE ADVANCED ENTREPRENEUR DEV. 03-08-2016 05-05-2016 PG #2 20
BER MASTER THE INTERVIEW 01-20-2016 04-07-2016 2 3G PB 16
BER MEN OF GOALS GROUP (RPP 2) 01-12-2016 03-11-2016 Pp, ¢ P 8
BER HISTORY OF WESTERN FRONTIER 01-07-2016 02-11-2016 Pi27C¢> PB 10
BER ACE WWII HISTORY CLASS 01-07-2016 02-11-2016 eee 5
BER AFRICAN-AMERICAN HISTORY 10-13-2015 11-24-2015 PC OP 18
BER PARENTING CLASS- B (RPP 6) 07-22-2015 10-22-2015 PP ¢ Pp 20
BER GENERATING CAREER OPTIONS 09-09-2015 09-09-2015 BP € DP 1
BER OVERCOME BARRIERS 09-09-2015 09-09-2015 PC P 1
BER YOU ARE HIRED 09-09-2015 09-09-2015 P Cc P 1
BER 21ST CENTURY MONEY MNGT (RPP3) 05-11-2015 07-23-2015 P’ € ®P 16
BER MOCK JOBFAIR INTERVIEW (RPP 2) 05-06-2015 07-13-2015 P ¢€ P 3
BER ANGER MANAGEMENT (RPP6) 04-27-2015 07-08-2015 P € P 12
BER MOCK JOB FAIR PREPARATION 06-23-2015 06-24-2015 P Cc P 5
BER HEALTH FAIR 05-06-2015 05-06-2015 B' ¢ P 1
BER HOUSING ASSISTANCE 101 (RPP 4) 04-03-2015 04-09-2015 PiC¢ -P 1
BER SCIENCE OF HEALTHY AGING 03-04-2015 03-04-2015 Pe) Pp 16
BER NUTRITION 01-07-2015 02-28-2015 P$C¢ PB 16
BER INTRO TO BASIC ACCOUNTING 12-06-2014 02-19-2015 POS PB 32
BER RULES OF WORK (RPP2) 02-19-2015 02-19-2015 P Cc P x
BER BASIC JOB INTERVIEW PREPARATIO 11-12-2014 11-12-2014 P ¢ P 1
BER WRITING TO BE UNDERSTOOD 11-12-2014 11-12-2014 P Cc P 1
BER AUTO DEALERSHIP START-UP 09-15-2014 09-30-2014 P € 8B 5
BER ACE REAL ESTATE 101 07-28-2014 09-16-2014 P ¢ P 5
BER COLLEGE AND BEYOND 08-29-2014 09-16-2014 P € PB 3
BER YOUR FIRST BUSINESS PLAN 07-16-2014 08-05-2014 Pc 2B 5
BER LIMITED LIABILITY CORP 06-27-2014 07-22-2014 P C P 5
BER ACE CONSTRUCTION TRADES 05-02-2014 06-12-2014 P€ PB 4
BER MENTAL ACTION PLAN 05-05-2014 06-11-2014 Pee Bb 6
BER BUSINESS ETIQUETTE 04-28-2014 04-28-2014 Pe PB 1
BER FROM PRISON TO PAYCHECK 04-17-2014 04-22-2014 Pp ¢ 8 1

G0002 MORE PAGES TO FOLLOW

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 32 of 34

FTDQV 7 INMATE EDUCATION DATA
PAGE 002 OF 002 * TRANSCRIPT
REGISTER NO: 67050-054 NAME..: FERNANDEZ
FORMAT.....: TRANSCRIPT RSP OF: FTD-FORT DIX FCI
SA ee e/a ce am ame en EDUCATION COURSES ---
SUB-FACL DESCRIPTION START DATE
BER DRESS FOR SUCCESS 04-10-2014
BRO M INTERNET NAVIGATION 07-15-2013

n
"1

ULLY COMPLETED

Go000 TRANSACTION SUCCES

* 04-28-2020
* 15:18:18
FUNC: PRT

STOP DATE EVNT AC LV HRS
04-18-2014 P Cc P 1
08-19-2013 PW V 2

 
Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 33 of 34

Bureau of Prisons “*SENSITIVE BUT UNCLASSIFIED

Psychology Services
Group Participation

   
  

FERNANDEZ, JUAN Reg #: 67050-054

inmate Name:

 

pate of Birth: 12/08/1984 Sex: M Facilitator: (P)Cheimo, Adam MS/DTS
Date: _ 02/03/2015 Group Facility: BER _ Group Title: [23] FCI Drug Education Winter 2015
Status: Completed
Enroll Date: 03/03/2015 End Date: 05/12/2015
Total Hours: 14.0
SESSION DATA:
Number of Sessions: 10 First Session Date: 03/06/2015 Last Session Date: 05/08/2015
Date Title Duration Attendance Participation Homework
05/08/2015 session 10 420 Complete Session Good Satisfactory
05/01/2015 Session 9 120 Complete Session Good Satisfactory
04/24/2015 session 8 - staff 0 Absent Excused Not Apply Not Apply
reassignment, no drug ed
group today -
04/17/2015 session 7 120 Complete Session Good Satisfactory
04/10/2015 session 6 420 Complete Session Good Satisfactory
04/03/2015 session 4 90 Complete Session Good Satisfactory
03/27/2015 session3 90 Complete Session Good Not Apply
03/20/2015 no drug ED - institutional 0 Absent Excused Not Apply Not Apply
lockdown
03/13/2015 session 2 90 Complete Session Good Not Apply
03/06/2015 session 1 90 Complete Session Good Not Apply
Attendance Participation Homework
Complete Session Present 80.0% Good 80.0% NotApply 50.0 %
Incomplete Session 0.0% # Fair 0.0% Satisfactory 50.0 %
Excused Poor 0.0% Unsatisfactory 0.0 %
Incomplete Session Not 0.0%  NotApply 20.0 %
Excused
Absent Excused 20.0 %
Absent Not Excused 0.0 %
Non- Res ident, 0.| Drug Pro dram
Gonorated 05/12/2015 15:01 by Chelmo, Adam MS/DTS Bureau of Prisons - BER ~ Page tof 1
\

_

toca sh Kaye. Fil,

aeony i>, ) SPL O4D Pa}: low

1TOYOIV oo nity — O) 5
pepe Petre ACS) er nares sal

ered e447 PH) (}

  

yo) e2uepued®

seu
unger OV 48H" osand # 8!

no wiayaor >! yoog eeu Eo )
oe pouedo ne posse?

 

Case 1:12-cr-00445-JMF Document 799 Filed 05/26/20 Page 34 of 34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oe.
. 7 ~ To = ao A5 4 ce ‘ss -~o oy" vy Te] 4 q
hm +) a ——— | wa TVA OWSMYAT __-- ‘ = a —

 

Ml —
